Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/5/2022 has been entered. 
Response to Arguments
Applicant asserts that the “mapping the first attribute to the null value in connection with storing the first attribute value in the first database table; reducing fragmentation for storing the null value in place of the first attribute value in the first table; and storing, by one or more processors, one or more values for the first attribute in one or more other database tables,” is at least a practical application of the purported abstract idea under 35 U.S.C. 101.
	Examiner respectfully disagrees.
	Merely mapping and storing information, and reducing fragmentation does not render a practical application.  The claimed invention does not comprise sufficient computerized functions or steps to produce the application and result.  Further, mapping and storing information, and reducing fragmentation can be processed on mental process on paper by pen.  Details are shown in the following rejection.	
Applicant fail to submit a Terminal Disclaimer, therefore the Double Patenting rejection still maintains.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,572,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-20 of the patent ‘450 overlaps with the claimed limitations in the current application.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,875,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-18 of the patent ‘249 overlaps with the claimed limitations in the current application.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1. Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:

(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-(c ), (e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 2019 Revised Guidance, 84 Fed. Reg. at 52-55. Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1
Claims 1-13 recite a series of steps to form a method. However, “processor” is not clarified as a hardware. The term “hardware” is suggested to use to clarify the processor as hardware.
Claims 14-20 recite a system comprising one or more processor. However, “processor” is not clarified as hardware. The term “hardware” is suggested to use to clarify the processor as hardware.
Claim 21 recites a computer program product being embodied in a non-transitory computer readable storage medium, thus it is an article of manufacture. 
2019 Revised Guidance, Step 2A Prong One
Claim 1 recites mental process implemented on hardware.   Apart from the “processor”, “computer program product”, “non-transitory computer readable storage medium”, independent claims 14 and 21 recite limitations which are drawn to the abstract idea of a mental process as well.   A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that 
Claims 1, 14, 21 recite “storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
mapping the first attribute to the null value in connection with storing the first attribute value in the first database table; reducing fragmentation for storing the null value in place of the first attribute value in the first table; and storing, by one or more processors, one or more values for the first attribute in one or more other database tables.”
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. For example, a human or person can store or save the information in the chunk of table in the database and store or save the information with null value in the database table, map the first attribute to the null value by tagging the attribute on paper, reduce fragmentation for storing the null value by deletion from paper, and store or save or write down the values reducing fragmentation associated with null attribute in the database table on paper. 

The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance. 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 1 recites two steps of storing information while Claims 14 and 21 recites a system comprising a processor and computer program product respectively for performing steps of claim 1. These are generic computer components which perform generic computer functions. Notably, the processor and non-transitory computer readable medium are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 14, 21 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a 
In this case, Claims 1, 14 and 21 fail to render any improvement by citing storing information and reducing fragmentation. Useful novelty cannot be found in the above claims. The claims just merely store information and reduce fragmentation which involves generic computer functions.
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail “to ‘transform’ the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). For example, Claims 1, 14, 21 recite “storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with 
These computer functions are well-understood, routine, and conventional activities such as storing information, mapping attributes, and reducing (deleting) fragment. 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “processor”, “non-transitory computer readable storage medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-21 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces.”
Claims Rejections — 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149).

storing, by one or more processors, one or more values for the first attribute in one or more other database tables (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)]).
As discussed above, Slezak discloses storing first attribute value in the first database table (“store a columnar database…represent attribute data from a based table”, paragraph [0034]; “attributes in particular tables”, paragraph [0042]; “table stores assignments of rules to data attributes”, paragraph [0114] but does not explicitly disclose mapping the first attribute to the null value.
However, Mativeief et al. (2006/0136422) discloses mapping (“On input empty elements are mapped to null nodes”) the first attribute (“the value of the attribute must be one of the following: empty, exclude, or xsi.  With the nullType attribute set to a value of empty”) to the null value (null nodes) (paragraphs [0060] to [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mapped the attribute value to null value in Slezak in order to identify an empty or default value in the node as taught by Mativeief.

However, Gerber et al. teaches reducing fragmentation ("reduce the number of fragments of the child table", paragraph [0076]) for storing the null value (“NULL parent fragment ID”, paragraph [0077]) in place of the first attribute value (“does not require that a predicate exist on the join attribute between the child and parent tables”, paragraph [0021]) in the first database table.
It would have been obvious to one of ordinary skill in the art to have reduced the fragmentation in Slezak in order to facilitate the memory space as taught by Gerber.
Regarding Claim 2, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
However, Gerber et al. teaches reducing fragmentation ("reduce the number of fragments of the child table", paragraph [0076]) associated with storing the null value (“NULL parent fragment ID”, paragraph [0077]) in place of the first attribute value (“does not require that a predicate exist on the join attribute between the child and parent tables”, paragraph [0021]) in the first database table.
It would have been obvious to one of ordinary skill in the art to have reduced the fragmentation in Slezak in order to facilitate the memory space as taught by Gerber.
Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Slezak discloses the method of claim 1, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).

Regarding Claim 4, Slezak discloses the method of claim 1, wherein the one or more values for the first attribute that are stored in one or more other database tables correspond to values for the first attribute that are not mapped to the null (non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Regarding Claim 5, Slezak disloses the method of claim 1, further comprising:
determining, for the first attribute, a value that is to be mapped to null (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 6, Slezak discloses the method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]. Noted that null and non null values are different).
Regarding Claim 7, Slezak discloses the method of claim 6, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist (“rough value does not exist”, paragraph [0041]).
Regarding Claim 11, Slezark discloses the method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
s 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149) further in view of Brunei et al. (2016/0232207).
Regarding Claim 9, Slezark essentially discloses the claimed invention but does not explicitly disclose 9. The method of claim 1, further comprising: the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
However, Brunei et al. (2016/0232207) teaches removing columns resulting in a stream of parent/child pair in the desired sibling order (paragraph [0131],
It would have been obvious to one of ordinary skill in the art to have removing the columns in Slezak in order to result in a stream of parent/child pair in the desired sibling order as taught by Brunei.
Claim 18 is rejected similarly as discussed above.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149) further in view of Klappert et al. (2014/0089017).
Regarding Claim 12, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
However, Klappert et al. (2014/0089017) teaches if top matched is selected, it displays the most common attribute (paragraph [0086)).
It would have been obvious to one of ordinary skill in the art to have the most common attribute to the matched or mapped value in order to indicate the popular or most preferred value to user as taught by Klappert.
Claim 19 is rejected similarly as discussed above.
s 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149) further in view of Kucera (2012/0096046).
Regarding Claim 13, as discussed above, Slezak essentially discloses the claimed invention but does not disclose the method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value comprising the update is associated with a mapping to the null value, and deleting the row from the at least one of the one or more other database tables based at least in part on the determination.
However, Kucera (2012/0096046) teaches updating row (paragraph [0310] and deleting rows (paragraph [0234)]).
It would have been obvious to one of ordinary skill in the art to have provided functions such as updating and deleting in order to maintain the most accurate information in the database as taught by Kucera.
Claim 20 is rejected similarly as discussed above.
Claims 1-7, 11, 14-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Kanfi (2014/0019706).
Regarding Claims 1, 14, 21, Slezak et al. (2011/0307521) discloses storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information (“management of database object like tables”, paragraph [0030]) associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value (“sub collections of NULLs”, paragraph [0072]) in the first database table in place of a first attribute value (“value of a row for an attribute”, abstract, “columnar 
storing, by one or more processors, one or more values for the first attribute in one or more other database tables (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)]).
As discussed above, Slezak discloses storing first attribute value in the first database table (“store a columnar database…represent attribute data from a based table”, paragraph [0034]; “attributes in particular tables”, paragraph [0042]; “table stores assignments of rules to data attributes”, paragraph [0114] but does not explicitly disclose mapping the first attribute to the null value.
However, Mativeief et al. (2006/0136422) discloses mapping (“On input empty elements are mapped to null nodes”) the first attribute (“the value of the attribute must be one of the following: empty, exclude, or xsi.  With the nullType attribute set to a value of empty”) to the null value (null nodes) (paragraphs [0060] to [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mapped the attribute value to null value in Slezak in order to identify an empty or default value in the node as taught by Mativeief.
As discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose reduce fragmentation for storing the null value in place of the first attribute value in the first table. 
However, Kanfi (2014/0019706) discloses reducing fragmentation (“reduce the fragmentation”, paragraph [0061]) for storing the null value (“entry points to null”, paragraph [0061]).
It would have obvious to one of ordinary skill in the art at the time the invention was filed to have reduced fragmentation for storing null in Slezak in order to reduce the amount of entries in the mapping data structure, associated with the logical volume, allocate a virtual allocation unit, and enable 
Regarding Claim 2, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
However, Kanfi (2014/0019706) discloses reducing fragmentation (“reduce the fragmentation”, paragraph [0061]) for storing the null value (“entry points to null”, paragraph [0061]).
It would have obvious to one of ordinary skill in the art at the time the invention was filed to have reduced fragmentation for storing null in Slezak in order to reduce the amount of entries in the mapping data structure, associated with the logical volume, allocate a virtual allocation unit, and enable a reservation of a contiguous virtual address range, for future use by the file related to the allocation as taught by Kanfi (paragraph [0061]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Slezak discloses the method of claim 1, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 4, Slezak discloses the method of claim 1, wherein the one or more values for the first attribute that are stored in one or more other database tables correspond to values for the first attribute that are not mapped to the null (non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Regarding Claim 5, Slezak disloses the method of claim 1, further comprising:

Claim 17 is rejected similarly as discussed above.
Regarding Claim 6, Slezak discloses the method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]. Noted that null and non null values are different).
Regarding Claim 7, Slezak discloses the method of claim 6, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist (“rough value does not exist”, paragraph [0041]).
Regarding Claim 11, Slezark discloses the method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Kanfi (2014/0019706), further in view of Brunei et al. (2016/0232207).
Regarding Claim 9, Slezark essentially discloses the claimed invention but does not explicitly disclose 9. The method of claim 1, further comprising: the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.

It would have been obvious to one of ordinary skill in the art to have removing the columns in Slezak in order to result in a stream of parent/child pair in the desired sibling order as taught by Brunei.
Claim 18 is rejected similarly as discussed above.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Kanfi (2014/0019706),  further in view of Klappert et al. (2014/0089017).
Regarding Claim 12, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
However, Klappert et al. (2014/0089017) teaches if top matched is selected, it displays the most common attribute (paragraph [0086)).
It would have been obvious to one of ordinary skill in the art to have the most common attribute to the matched or mapped value in order to indicate the popular or most preferred value to user as taught by Klappert.
Claim 19 is rejected similarly as discussed above.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Kanfi (2014/0019706),  further in view of Kucera (2012/0096046).
Regarding Claim 13, as discussed above, Slezak essentially discloses the claimed invention but does not disclose the method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value 
However, Kucera (2012/0096046) teaches updating row (paragraph [0310] and deleting rows (paragraph [0234)]).
It would have been obvious to one of ordinary skill in the art to have provided functions such as updating and deleting in order to maintain the most accurate information in the database as taught by Kucera.
Claim 20 is rejected similarly as discussed above.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152